Case 1:18-cv-20394-RNS Document 133-1 Entered on FLSD Docket 09/24/2019 Page 1 of 4



                                   APPENDIX A
                     HOSPITAL DEFENDANTS – ENTITY NAME
        ALLIANCE HEALTH PARTNERS,LLC D/B/A MERIT HEALTH BATESVILLE
            AMORY HMA LLC D/B/A MERIT HEALTH GILMORE MEMORIAL
           ANNA HOSPITAL CORPORATION D/B/A UNION COUNTY HOSPITAL
               ARMC LP D/B/A ABILENE REGIONAL MEDICAL CENTER
           AUGUSTA HOSPITAL LLC D/B/A TRINITY HOSPITAL OF AUGUSTA
           BARTOW HMA LLC D/B/A/ BARTOW REGIONAL MEDICAL CENTER
    BERWICK HOSPITAL COMPANY LLC D/B/A BERWICK HOSPITAL CENTER
      BIG BEND HOSPITAL CORPORATION D/B/A BIG BEND REGIONAL MEDICAL
                                    CENTER
      BIG SPRING HOSPITAL CORPORATION D/B/A SCENIC MOUNTAIN MEDICAL
                                    CENTER
                   BILOXI HMA LLC D/B/A MERIT HEALTH BILOXI
            BLACKWELL HMA LLC D/B/A ALLIANCE HEALTH BLACKWELL
      BLUE RIDGE GEORGIA HOSPITAL COMPANY LLC D/B/A FANNIN REGIONAL
                                   HOSPITAL
     BLUEFIELD HOSPITAL COMPANY LLC D/B/A BLUEFIELD REGIONAL MEDICAL
                                    CENTER
                 BRANDON HMA LLC D/B/A MERIT HEALTH RANKIN
    BROWNWOOD HOSPITAL LP D/B/A BROWNWOOD REGIONAL MEDICAL CENTER
         BULLHEAD CITY HOSPITAL CORPORATION D/B/A WESTERN ARIZONA
                           REGIONAL MEDICAL CENTER
          CARLISLE HMA, LLC D/B/A CARLISLE REGIONAL MEDICAL CENTER
        CARLSBAD MEDICAL CENTER LLC D/B/A CARLSBAD MEDICAL CENTER
      CEDAR PARK HEALTH SYSTEM LP D/B/A CEDAR PARK REGIONAL MEDICAL
                                    CENTER
        CENTRE HOSPITAL CORPORATION D/B/A CHEROKEE MEDICAL CENTER
           CHESTER HMA LLC D/B/A CHESTER REGIONAL MEDICAL CENTER
         CITRUS HMA INC. D/B/A SEVEN RIVERS REGIONAL MEDICAL CENTER
          CLARKSDALE HMA D/B/A MERIT HEALTH NORTHWEST MISSISSIPPI
               CLINTON HMA, LLC D/B/A ALLIANCEHEALTH CLINTON
          CLINTON HOSPITAL CORPORATION D/B/A LOCK HAVEN HOSPITAL
     COLLEGE STATION HOSPITAL LP D/B/A COLLEGE STATION MEDICAL CENTER
      CRESTVIEW HOSPITAL CORPORATION D/B/A NORTH OKALOOSA MEDICAL
                                    CENTER
         CRESTWOOD HEALTHCARE LP D/B/A CRESTWOOD MEDICAL CENTER
       DEACONESS HEALTH SYSTEM LLC D/B/A ALLIANCE HEALTH DEACONESS
       DEMING HOSPITAL CORPORATION D/B/A MIMBRES MEMORIAL HOSPITAL
                DURANT HMA LLC D/B/A ALLIANCEHEALTH DURANT
        DYERSBURG HOSPITAL COMPANY LLC D/B/A TENNOVA HEALTHCARE
                             DYERSBURG REGIONAL
                 EAST GEORGIA REGIONAL MEDICAL CENTER, LLC




                                         1
Case 1:18-cv-20394-RNS Document 133-1 Entered on FLSD Docket 09/24/2019 Page 2 of 4



      EMPORIA HOSPITAL CORPORATION D/B/A SOUTHERN VIRGINIA REGIONAL
                                 MEDICAL CENTER
     EVANSTON HOSPITAL CORPORATION D/B/A EVANSTON REGIONAL HOSPITAL
     FOLEY HOSPITAL CORPORATION D/B/A SOUTH BALDWIN REGIONAL MEDICAL
                                      CENTER
       FORREST CITY ARKANSAS HOSPITAL COMPANY LLC D/B/A FORREST CITY
                                 MEDICAL CENTER
      FORT PAYNE HOSPITAL CORPORATION D/B/A DEKALB REGIONAL MEDICAL
                                      CENTER
         FRANKLIN HOSPITAL CORPORATION D/B/A SOUTHAMPTON MEMORIAL
                                     HOSPITAL
                                GAFFNEY HMA LLC
    GALESBURG HOSPITAL CORPORATION D/B/A GALESBURG COTTAGE HOSPITAL
                        GRANBURY HOSPITAL CORPORATION
    GRANITE CITY ILLINOIS HOSPITAL COMPANY LLC D/B/A GATEWAY REGIONAL
                                 MEDICAL CENTER
         GREENBRIER VMC LLC D/B/A GREENBRIER VALLEY MEDICAL CENTER
         GREENVILLE HOSPITAL CORPORATION D/B/A LV STABLER MEMORIAL
                                     HOSPITAL
    HAINES CITY HMA LLC D/B/A HEART OF FLORIDA REGIONAL MEDICAL CENTER
           HAMLET HMA LLC D/B/A SANDHILLS REGIONAL MEDICAL CENTER
                               HERNANDO HMA LLC
                  HMA FENTRESS COUNTY GENERAL HOSPITAL LLC
                      HMA SANTA ROSA MEDICAL CENTER LLC
          HOSPITAL OF BARSTOW INC D/B/A BARSTOW COMMUNITY HOSPITAL
           HOSPITAL OF LOUISA, INC. D/B/A THREE RIVERS MEDICAL CENTER
        HOSPITAL OF MORRISTOWN LLC D/B/A LAKEWAY REGIONAL HOSPITAL
                                JACKSON HMA LLC
    JACKSON HOSPITAL CORPORATION D/B/A KENTUCKY RIVER MEDICAL CENTER
                   JACKSON TENNESSEE HOSPITAL COMPANY LLC
        JOURDANTON HOSPITAL CORPORATION D/B/A SOUTH TEXAS REGIONAL
                                 MEDICAL CENTER
                                KENNETT HMA LLC
                                KEY WEST HMA LLC
                  KIRKSVILLE MISSOURI HOSPITAL COMPANY, LLC
                              LAKE SHORE HMA, LLC
                       LAKE WALES HOSPITAL CORPORATION
       LANCASTER HMA LLC D/B/A HEART OF LANCASTER REGIONAL MEDICAL
                                      CENTER
                         LAS CRUCES MEDICAL CENTER LLC
                           LEA REGIONAL HOSPITAL LLC
                                LEBANON HMA LLC
             LEHIGH HMA LLC D/B/A/ LEHIGH REGIONAL MEDICAL CENTER
           LEXINGTON HOSPITAL CORPORATION D/B/A HENDERSON COUNTY
                              COMMUNITY HOSPITAL


                                         2
Case 1:18-cv-20394-RNS Document 133-1 Entered on FLSD Docket 09/24/2019 Page 3 of 4



       LONGVIEW MEDICAL CENTER LP D/B/A LONGVIEW REGIONAL MEDICAL
                                   CENTER
                              MADISON HMA LLC
      MARION HOSPITAL CORPORATION D/B/A HEARTLAND REGIONAL MEDICAL
                                   CENTER
                         MARSHALL COUNTY HMA, LLC
    MARTIN HOSPITAL COMPANY LLC D/B/A TENNOVA HEALTHCARE VOLUNTEER
                                   MARTIN
      MARY BLACK HEALTH SYSTEM LLC D/B/A MARY BLACK HEALTH SYSTEM
                                SPARTANBURG
     MAT-SU VALLEY MEDICAL CENTER LLC D/B/A MAT-SU REGIONAL MEDICAL
                                   CENTER
            MAYES COUNTY HMA, LLC D/B/A ALLIANCEHEALTH PRYOR
     MCKENZIE TENNESSEE HOSPITAL COMPANY LLC D/B/A MCKENZIE REGIONAL
                                  HOSPITAL
    MCKENZIE WILLAMETTE REGIONAL MEDICAL CENTER ASSOCIATES LLC D/B/A
                   MCKENZIE-WILLAMETTE MEDICAL CENTER
      MELBOURNE HMA , LLC D/B/A WUESTHOFF MEDICAL CENTER-MELBOURNE
             MCSA LLC D/B/A MEDICAL CENTER OF SOUTH ARKANSAS
       MIDWEST REGIONAL MEDICAL CENTER, LLC D/B/A MIDWEST REGIONAL
                               MEDICAL CENTER
           MMC OF NEVADA LLC D/B/A/ MESA VIEW REGIONAL HOSPITAL
      MOBERLY HOSPITAL COMPANY LLC D/B/A MOBERLY REGIONAL MEDICAL
                                   CENTER
         MONROE HMA, LLC D/B/A CLEARVIEW REGIONAL MEDICAL CENTER
       MOORESVILLE HOSPITAL MANAGEMENT ASSOCIATES LLC D/B/A LAKE
                     NORMAN REGIONAL MEDICAL CENTER
          NAPLES HMA LLC D/B/A PHYSICIANS REGIONAL MEDICAL CENTER
    NATCHEZ COMMUNITY HOSPITAL LLC D/B/A NATCHEZ COMMUNITY HOSPITAL
    NATIONAL HEALTHCARE OF LEESVILLE, INC. D/B/A BYRD REGIONAL HOSPITAL
    NATIONAL HEALTHCARE OF MT VERNON INC D/B/A CROSSROADS COMMUNITY
                                  HOSPITAL
           NAVARRO HOSPITAL LP D/B/A NAVARRO REGIONAL HOSPITAL
             NHCI OF HILLSBORO INC D/B/A HILL REGIONAL HOSPITAL
        OAK HILL HOSPITAL CORPORATION D/B/A PLATEAU MEDICAL CENTER
                                OSCEOLASC LLC
       PAINTSVILLE HOSPITAL COMPANY, LLC D/B/A PAUL B HALL REGIONAL
                               MEDICAL CENTER
                    PASCO REGIONAL MEDICAL CENTER, LLC
       PHILLIPS HOSPITAL CORPORATION D/B/A HELENA REGIONAL MEDICAL
                                   CENTER
        PINEY WOODS HEALTHCARE SYSTEM, L.P. D/B/A WOODLAND HEIGHTS
                               MEDICAL CENTER
                 POPLAR BLUFF REGIONAL MEDICAL CENTER LLC
      PORT CHARLOTTE HMA LLC D/B/A BAYFRONT HEALTH PORT CHARLOTTE


                                         3
Case 1:18-cv-20394-RNS Document 133-1 Entered on FLSD Docket 09/24/2019 Page 4 of 4



                    PRIME HEALTHCARE SERVICES MESQUITE LLC
                              PUNTA GORDA HMA LLC
             QHG OF ENTERPRISE INC D/B/A MEDICAL CENTER ENTERPRISE
     QHG OF SOUTH CAROLINA INC D/B/A CAROLINAS HOSPITAL SYSTEM MARION
        RED BUD ILLINOIS HOSPITAL COMPANY LLC D/B/A RED BUD REGIONAL
                                    HOSPITAL
             RIVER OAKS HOSPITAL LLC D/B/A MERIT HEALTH RIVER OAKS
      ROCKLEDGE HMA,LLC D/B/A WUESTHOFF MEDICAL CENTER – ROCKLEDGE
                                     ROH LLC
         ROSE CITY HMA LLC D/B/A LANCASTER REGIONAL MEDICAL CENTER
      RUSTON LOUISIANA HOSPITAL COMPANY LLC D/B/A NORTHERN LOUISIANA
                                MEDICAL CENTER
    SAN ANGELO HOSPITAL LP D/B/A SAN ANGELO COMMUNITY MEDICAL CENTER
    SAN MIGUEL HOSPITAL CORPORATION D/B/A ALTA VISTA REGIONAL HOSPITAL
     SALEM HOSPITAL CORPORATION D/B/A THE MEMORIAL HOSPITAL OF SALEM
                                     COUNTY
         SEBASTIAN HOSPITAL LLC D/B/A SEBASTIAN RIVER MEDICAL CENTER
        SEBRING HOSPITAL MANAGEMENT ASSOCIATES LLC D/B/A HIGHLANDS
                            REGIONAL MEDICAL CENTER
               SEMINOLE HMA, LLC D/B/A ALLIANCEHEALTH SEMINOLE
        SHELBYVILLE HOSPITAL COMPANY LLC D/B/A TENNOVA HEALTHCARE-
                                  SHELBYVILLE
    SILOAM SPRINGS ARKANSAS HOSPITAL COMPANY LLC D/B/A SILOAM SPRINGS
                               REGIONAL HOSPITAL
        STARKE HMA, LLC D/B/A SHANDS STARKE REGIONAL MEDICAL CENTER
           STATESVILLE HMA LLC D/B/A DAVIS REGIONAL MEDICAL CENTER
     SUNBURY HOSPITAL COMPANY LLC D/B/A SUNBURY COMMUNITY HOSPITAL
     TOOELE HOSPITAL CORPORATION D/B/A MOUNTAIN WEST MEDICAL CENTER
            TULLAHOMA HMA LLC D/B/A TENNOVA HEALTHCARE-HARTON
     TUNKHANNOCK HOSPITAL COMPANY LLC D/B/A TYLER MEMORIAL HOSPITAL
          VAN BUREN HMA LLC D/B/A SPARKS MEDICAL CENTER- VAN BUREN
            VENICE HMA LLC D/B/A VENICE REGIONAL BAYFRONT HEALTH
               VICTORIA OF TEXAS LP D/B/A DETAR HOSPITAL NAVARRO
      WATSONVILLE HOSPITAL CORPORATION D/B/A WATSONVILLE COMMUNITY
                                    HOSPITAL
        WEST GROVE HOSPITAL COMPANY LLC D/B/A JENNERSVILLE REGIONAL
                                    HOSPITAL
     WILLIAMSTON HOSPITAL CORPORATION D/B/A/ MARTIN GENERAL HOSPITAL
            WINDER HMA LLC D/B/A BARROW REGIONAL MEDICAL CENTER
       WOMEN & CHILDRENS HOSPITAL LLC D/B/A LAKE AREA MEDICAL CENTER
       WOODWARD HEALTH SYSTEM LLC D/B/A ALLIANCEHEALTH WOODWARD
              YAKIMA HMA LLC D/B/A TOPPENISH COMMUNITY HOSPITAL
    YAKIMA HMA LLC D/B/A YAKIMA REGIONAL MEDICAL AND CARDIAC CENTER




                                         4
